            Case
            Case 7:20-cv-02058-KMK
                 7:20-cv-02058-KMK Document
                                   Document 15
                                            16 Filed
                                               Filed 08/07/20
                                                     08/10/20 Page
                                                              Page 11 of
                                                                      of 22
Sheehan & Associates, P.C.                                     505 Northern Blvd Ste 311, Great Neck NY 11021-5101
cpatalano@spencersheehan.com                                                     tel. 516.303.0552     fax 516.234.7800
                                                                      , .r ~n
                                                                      1, 1   -
                                                                                          i\•
                                                                      I Au · t ti ?J, 2112".0J
                                                                                       I \..
                                                                                               \
                                                                                                     l'\R(\"'·!
                                                                                                     d !f \
                                                                                               1 • 1~ 'J
                                                                                                              ll-
                                                                                                              ~-" ,.
                                                                                                                    ~
District Judge Kenneth M. Karas                                                    i

United States District Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601
                                                                   Re: 7:20-cv-02058-KMK
                                                                       Webber v. McDonald's Corporation
Dear District Judge Karas:

        This office represents the plaintiff. On Friday, July 31, 2020, defendant served and filed a
letter seeking a pre-motion conference to dismiss the complaint pursuant to Fed. R. Civ. P.
12(b)( 6). In accordance with your Honor's Individual Rules of Practice in Civil Cases ("Individual
Rules"), plaintiff is required to serve and file a letter response within seven days.

        Consistent with the rules and practices of the Court, which typically consider service of a
defendant's pre-motion letter timely service under Rule 12 if served within the time required by
the Rule, plaintiff may "amend its pleading once as a matter of course" within 21 days "after service
of [defendant's] motion under Rule 12(b)." Fed. R Civ. P. 15(a)(l)(B); Solis v. McAleenan, No.
19-cv-5383 (S.D.N.Y. Dec. 5, 2019) ("Under Rule 15(a)(l)(B), a plaintiff has 21 days after the
service of a motion under Rule 12(b) to amend the complaint once as a matter of course.");
Martinez v. LVNV Funding, LLC, No. 14-cv-00677, 2016 WL 5719718, at *3 (E.D.N.Y. Sept. 30,
2016); ME.S., Inc. v. Liberty Mut. Sur. Group., No. 10-cv-0798, 2014 WL 46622 (E.D.N.Y. Jan.
6, 2014), *2 (noting that a plaintiffs amendment as of right in response to defendant's pre-motion
letter seeking dismissal "allow[s] for the more efficient use of the Court's time and resources
because the Court need only meet with the Parties once ... and the need for the motion may be
obviated if the amended pleading deals with Defendants' concerns.").

       Plaintiff requested, and defendant consented to, an extension of time to file the amended
complaint, until Tuesday, September 29, 2020, 39 days from Friday, August 21, 2020 and a total
of 60 days from the date of defendant's motion, Friday, July 31, 2020.

       Defendant requested, and plaintiff consented to, an extension of 14 days to answer or
respond to until Tuesday, October 27, 2020, 28 days from the date of plaintiffs amended
complaint. There have been no previous requests by plaintiff or defendant for extensions of any
dates. This request does not affect any other scheduled dates. Thank you.

  Granted, but there will be no further extensions of this kind.             Respectfully submitted,
  So Ordered.                                                                ls/Christopher Patalano

~L8/10/20
                                                                             Christopher Patalano
         Case
         Case 7:20-cv-02058-KMK
              7:20-cv-02058-KMK Document 16 Filed
                                Document15  Filed08/07/20
                                                  08/10/20 Page
                                                           Page22of
                                                                  of22



                                      Certificate of Service

I certify that on August 7, 2020, I served and/or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address ofrecord (blank where not applicable).


                                    CM/ECF            First-Class        Email             Fax
                                                         Mail

 Defendant's Counsel                    ~                 •                •                •
 Plaintiffs Counsel                     ~                 •                •                •
 Courtesy Copy to Court                •                  •                •                •

                                                       /s/ Christopher Patalano
